MEMORANDUM **
Petitioner Harbel Singh Rathor (“Petitioner”) petitions for review of the Board of Immigration Appeal’s (“BIA”) decision affirming an immigration judge’s (“IJ”) opinion denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We review the BIA’s decision for substantial evidence. Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000). The facts and procedural history are familiar to the parties, and we do not repeat them here.
After the BIA and the IJ issued their opinions in this case, we decided Yeimane-Berhe v. Ashcroft, 393 F.3d 907 (9th Cir.2004); there, as here, an IJ’s adverse credibility determination was grounded almost entirely on a forged document. Because the BIA and the IJ never had the opportunity to consider Yeimane-Berhe’s affect on Petitioner’s claims, we grant the petition for review and remand to the BIA — as the agency charged with determining credibility — “so, it can, through informed discussion and analysis, help [this] court later determine whether its decision exceeds the leeway that the law provides.” Gonzales v. Thomas, 547 U.S. 183, 126 S.Ct. 1613, 1615, 164 L.Ed.2d 358 (2006) (per curiam) (internal quotation marks omitted).
PETITION GRANTED; RE1MANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.